Exhibit 10.1

 

FIRST AMENDMENT TO THE CONFIDENTIAL LICENSE AGREEMENT FOR NINTENDO DS

 

THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement effective November 1, 2004 between Nintendo of America Inc.
(“Nintendo”) and THQ Inc. (“Licensee”) (“Agreement”).

 

RECITALS

 

WHEREAS, Nintendo and Licensee entered into the Agreement;

 

WHEREAS, the Agreement currently expires on November 1, 2007, and the parties
now desire to extend the Term (as such term is defined in the Agreement) of the
Agreement as set forth below.

 

AMENDMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      The definition of “Term” as set forth in
Section 2.20 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“‘Term’ means six (6) years from the Effective Date.”

 

2.                                    The Term of the Agreement shall now expire
on November 1, 2010.

 

3.                                      All other terms and conditions of the
Agreement shall remain in full force and effect.  This First Amendment may be
signed in counterparts, which together shall constitute one original First
Amendment.

 

Signatures provided by facsimile shall be the equivalent of originals.

 

This First Amendment shall be effective as of October 15, 2007.

 

IN WITNESS WHEREOF, the parties have entered into this First Amendment.

 

 

NINTENDO:

 

LICENSEE:

 

 

 

 

 

Nintendo of America Inc.

 

THQ Inc.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name: James R. Cannataro

 

Name: Brian J. Farrell

 

 

 

 

 

Its: EVP, Administration

 

Its: President and CEO

 

 